DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant is reminded that each section of an amendment must begin on a separate sheet. The “REMARKS” section should begin on a separate sheet following the claim amendments to ensure appropriate clarity and consistency. See MPEP 714 and 37 C.F.R. 1.121.

Election/Restrictions
Applicant’s confirmation of the election of Group I, claims 1-19 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implementation of both the bridge gear box and the twin motors (as recited in claim 9) must be shown or the feature(s) canceled from the claim(s). Figures 1, 2, and 8-10 depict the bridge gear box 50, while Figures 6 and 7 depict the twin motor configuration. The bridge gear box is not implemented in the same embodiment as the use of two motors for direct drive of the drive gears appears to negate the need for the sprocket and idle spur gear of the bridge gear box. None of the drawings depict the two configurations used together. 
The drawings also must show the limit switches directly coupled to the carrier (as recited in claim 13). The limit switch mechanism 38 is only shown in the drawings as being directed to the main gear 22 or the housing 20. No direct connection between the limit switches and the carrier 32 is shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22b and 50e. The replacement drawings filed 10/14/21 do not include these reference signs and they are still included in the specification on pages 8, 12 and page 11, respectively. The amended specification filed 10/14/21 also has not removed the reference to element numbers 22b and 50e. The drawings are also objected to because the amended specification mentions Figure 45, but no Figure 45 is provided in the drawings. As indicated in the specification objection below, this is presumed to be a minor typographical error. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44. The amended specification filed 10/14/21 does not include this reference character, and it is still present in at least Figure 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 
The drawings are objected to because the reference characters are hand-written and several are unclear or difficult to discern. The drawings are also objected to because several drawings (see for example Figures 7 and 10) include reference lines with no reference characters or numerals. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: The amendment to the specification filed 10/14/21 includes a reference to Fig. 45 (on page 3 of the amendment, corresponding to the paragraph bridging pages 9 and 10). It appears that the intended recitation is Fig. 5, but the “4” was not removed in the amendment.
Appropriate correction is required.

Claim Objections
Claims 1, 4-6, 10, 12-13, 17, and 18 are objected to because of the following informalities:
Claims 1 and 17 introduced “planet gears” and later refer to them as “planetary gears”. The gears should be referenced using consistent terminology, so it is recommended that the recitation “planetary gears” be replaced with “planet gears”.
Claims 4-6, 10, and 12-13 recite “claim I” or claim “I 0” in line 1 of each claim. It appears that this may be the result of a character recognition error, but the letter “I” (capital i) seems to have been substituted for the number “1”. The correct number “1” is used in claim 2 for example. The error should be corrected in the affected claims.
Claim 1 recites “drive means” in line 11 and claim 17 recites “drive means” in line 9 without a preceding article. Limitations should include an article, similar to “a coupling means” in claim 17.
Claim 18 recites “locking teeth configured to mesh said exterior teeth” which appears to be missing the word “with” between “mesh” and “said”. Appropriate correction is required.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The limitations “locking means” in claims 1 and 17; “drive means” in claims 1 and 17; “releasing means” in claims 1 and 17; “means responsive to an external force to move” in claims 3 and 19; “speed control means” in claim 10; and “coupling means” in claim 17 are interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “locking means” in claims 2 and 18; “drive means” in claims 5, 6, and 9; and “speed control means” in claims 11 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-11, 13, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Magro (U.S. Patent Application Publication No. 2010/0242364) in view of Hsieh (U.S. Patent No. 7,731,158).
Regarding claim 1, Magro discloses a fire door operator (111, 411, or 511) for a rolling door (9) that can be raised when rolled onto a generally horizontal rolling door shaft (drum of the door 9) when the shaft rotates in a first direction and lowered when the shaft rotates in an opposing direction (paragraphs 0040-0041), said operator comprising a housing (housing of the gearbox 111, 411, 511) defining an axis [FIG. 6]; an outer main gear (124, 424, or 597) mounted within said housing for rotation about said axis [FIGS. 3, 6, 9] and being formed with exterior gear teeth (teeth of the outer main gear 124, 424, or 597); a sun gear (730 and 721) comprising a first set of teeth (outer teeth shown on gear 730 in Figure 12) and a second set of teeth (721); a carrier (710) adapted to be coupled to a rolling door shaft (drum of the door; paragraphs 0046, 0055, 0069); locking means (122, 124; 422, 424; or 590, 522) for locking said main gear in relation to said housing (paragraph 0061); drive means (100, 400, or 519) for selectively rotating said gear and said carrier to transmit rotational power to the rolling door shaft; and releasing means (118, 418, or 586) for selectively releasing said locking means to allow free rotation of said main gear and said carrier to allow a rolling door to be lowered under its own weight. Magro does not explicitly disclose that the outer main gear is an annular ring with inwardly spaced interior teeth, planet gears meshed with said interior teeth, or that the drive means are coupled to said second set of teeth.
Nonetheless, Hsieh discloses a fire door operator comprising an outer main gear (22), wherein the outer main gear is an annular ring [FIGS. 3, 4] formed with inwardly spaced interior teeth (222); planet gears (31) meshed with said interior teeth; a sun gear (21) comprising a first set of teeth (212) that mesh with said planet gears for rotation about an axis and a second set of teeth (211), a carrier (32) secured to said planetary gears (column 2, line 61-column 3, line 7); and a drive means (12) coupled to said second set of teeth (column 2, lines 40-59) for selectively rotating said sun gear and said carrier to transmit rotational power to a rolling door (column 2, line 40-column 3, line 7 discloses a connection between the 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the operator of Magro to include the outer gear, sun gear, planetary gear, and drive means configuration taught by Hsieh, in order to provide a gear reduction mechanism that enables operation of heavier doors or the use of smaller motors.
Regarding claim 2, Magro discloses that said locking means comprising a rocker arm (422) positioned in proximity to said exterior teeth of the outer gear (424) [FIG. 6] and provided with locking teeth (teeth of the gear 420) configured to mesh with said exterior teeth and being biased (via 418) to engage said exterior teeth to normally lock said outer gear against rotation about said axis (paragraph 0061). As described with respect to claim 1 above, Hsieh discloses an outer gear that is an annular ring.
Regarding claim 3, Magro discloses that said rocker arm is provided with means responsive to an external force to move said rocker arm to disengage said locking teeth from said exterior teeth (paragraph 0061).
Regarding claim 4, Magro discloses that said carrier comprises an interchangeable hub (central portion of the hub 720 extending away from the gear section 721 as shown in Figure 12) to accommodate a predetermined shaft diameter (the hub 720 is removable from the carrier 710 which reads on the limitation “interchangeable”).
Regarding claim 5, Magro discloses that said drive means comprises a hand-operated chain drive (100) coupled to said sun gear [FIG. 1].
Regarding claim 6, Magro discloses that said drive means comprises an exterior motor (400) coupled to said sun gear [FIG. 6].
Regarding claim 7, Magro discloses that said exterior motor is coupled by means of a drive shaft (408) engaged with said sun gear (paragraphs 0060 and 0092) and a sprocket (sprocket engaged by chain 406) fixedly mounted on said drive shaft [FIG. 6].
Regarding claim 8, Magro discloses a bridge gear box (407, 408, 410) coupling said drive shaft to two spur gears (gears provided on shafts 408 and 410) for driving said sun gear (paragraphs 0060 and 0098).
Regarding claim 9, Magro discloses drive means comprising twin motors (519) [FIGS. 7-9] coupled to said main gear. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the twin motors of Figures 7-9 of Magro with the bridge gear box of Figure 6 of Magro, in order to provide a more compact motor arrangement, to ensure consistent output supplied by the motors to the gear box, and to provide more even wear of the gear components on the bridge gear box. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claims 10 and 11, Magro discloses a speed control means (425) for controlling the rotational speed of said outer main gear, wherein said speed control means comprises a governor mechanism coupled to said exterior teeth of said main gear (via 442) [FIG. 6] to be responsive to rotational speed of said annular ring and generating a retarding force to prevent said annular ring from exceeding a predetermined rotational velocity (paragraphs 0064-0067).
Regarding claims 13 and 14, Magro discloses limit switches (754) directly coupled to said carrier (710) [FIG. 12] and coupled to said carrier by a gear set (760, 771, 772).
Regarding claim 17, Magro discloses a gear system (411) comprising a housing (housing of the gearbox 411) defining an axis; an outer main gear (424) mounted within said housing for rotation about said axis [FIG. 6] and being formed with exterior gear teeth (teeth of the outer main gear 424); a sun gear (730 and 721) comprising a first set of teeth (outer teeth shown on gear 730 in Figure 12) and a second set of teeth (721); a shaft (drum of the door; paragraph 0055) arranged for rotation about said axis; a locking means (422, 424) for locking said main gear to prevent rotation thereof; drive means (400) for selectively rotating said sun gear for transmitting rotational power to the shaft (paragraph 0060); and a releasing means (418) for selectively releasing said locking means to disengage from said main gear to allow free rotation of said main gear and the shaft (paragraph 0061). Magro does not explicitly disclose that the outer main gear is an annular ring with inwardly spaced interior teeth, planet gears meshed with said interior teeth, a coupling means, or that the drive means are coupled to said second set of teeth.
Nonetheless, Hsieh discloses a planetary gear comprising an outer main gear (22), wherein the outer main gear is an annular ring [FIGS. 3, 4] formed with inwardly spaced interior teeth (222); planet gears (31) meshed with said interior teeth; a sun gear (21) comprising a first set of teeth (212) that mesh with said planet gears for rotation about an axis and a second set of teeth (211), a coupling means (shafts provided on carrier 32 shown in Figure 3) secured to said planet gears; and a drive means (12) coupled to said second set of teeth (column 2, lines 40-59) for selectively rotating said sun gear to transmit rotational power to a rolling door (column 2, line 40-column 3, line 7 discloses a connection between the drive means 12, the driving gears 131, the sun gear 21, and the carrier 32 to transmit power to the rolling door).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the operator of Magro to include the outer gear, sun gear, planetary gear, and drive means configuration taught by Hsieh, in order to provide a gear reduction mechanism that enables operation of heavier doors or the use of smaller motors.
Regarding claim 18, Magro discloses that said locking means comprising a rocker arm (422) positioned in proximity to said exterior teeth of the outer gear (424) [FIG. 6] and provided with locking teeth (teeth of the gear 420) configured to mesh with said exterior teeth and being biased (via 418) to engage said exterior teeth to normally lock said outer gear against rotation about said axis (paragraph 0061). As described with respect to claim 1 above, Hsieh discloses an outer gear that is an annular ring.
Regarding claim 19, Magro discloses that said rocker arm is provided with means responsive to an external force to move said rocker arm to disengage said locking teeth from said exterior teeth (paragraph 0061).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Magro (U.S. Patent Application Publication No. 2010/0242364) in view of Hsieh (U.S. Patent No. 7,731,158), as applied to claim 10 above and further in view of Hebeisen (U.S. Patent Application Publication No. 2017/0226799).
Regarding claim 12, Magro, as modified above, discloses that said speed control means is coupled to said exterior teeth of said main gear (via 442) [FIG. 6] to be responsive to rotational speed of said annular ring and generating a retarding force to prevent said annular ring from exceeding a 
Nonetheless, Hebeisen discloses a panel assembly comprising an electromagnetic clutch (paragraph 0015) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the speed control means of Magro, as modified above, to be configured as an electromagnetic clutch, as taught by Hebeisen, in order to provide more precise control or adjustment of the speed control means by enabling variation in the braking amounts or frequency.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magro (U.S. Patent Application Publication No. 2010/0242364) in view of Hsieh (U.S. Patent No. 7,731,158), as applied to claim 14 above and further in view of Claudel (U.S. Patent No. 7,583,040).
Regarding claims 15 and 16, Magro, as modified above, discloses the gear set and the limit switches, but does not disclose a gear extending through the housing or that the limit switches are mounted on the exterior of the housing.
Nonetheless, Claudel discloses a door operator comprising a gear set (30, 32) comprising a gear extending through a housing (sprocket 32 and the corresponding shaft 34 extends through an opening in the corresponding housing 18 shown in Figures 2 and 3) to engage limit switches (38, 40), wherein said limit switches are mounted on the exterior of said housing [FIG. 4] to facilitate adjustments of said limit switches without disassembling the fire door operator.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the limit switches of Magro, as modified above, to be positioned on an exterior of the housing and to engage a gear extending through the housing, as taught by Claudel, in order to enable replacement of damaged switches, or to facilitate maintenance of the switches.


Response to Arguments
Applicant’s arguments, filed 10/14/21, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Hsieh).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619